Citation Nr: 1504856	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability (residuals of a back injury).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In November 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in April 2012 and December 2012, and most recently in January 2014 when the Board remanded it for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in May 2012; a supplemental opinion was obtained in August 2014.  The Board finds that the VA opinions obtained in this case are not adequate; therefore, a supplemental opinion is once again warranted.   

The May 2012 VA examiner's opinion was based, in part, on the Veteran's lack of complaints of, or treatment for, his back between his 1974 separation from service and 1997.  However, upon review of the claims file, the Board noted that the Veteran had sought treatment for his back during this timeframe.  Several pertinent clinical records are discussed in the Board's January 2014 remand and for purposes of conciseness, will not be repeated here.  However, in February 2014, additional pertinent records from 1984 were associated with the claims file.  

November 1984 VA clinical records reflect that the Veteran sought treatment for complaints of pain across the low back.  He reported that the pain stays in one spot and rarely goes to the legs.  The Veteran reported he had had low back pain since service when he was thrown off a bunk onto the floor in 1974.  It was also noted that the Veteran currently works in maintenance on refrigerators as a mechanic and electrical repairman.  A November 1984 radiology report reflects the following findings:

Increased lordosis of the lower lumbar spine is seen.  There is approximately lcm anterior subluxation of L5 and SI.  Bilateral spondylolisis of L5 is noted.  The vertebral body heights and disc spaces are well maintained.  The pelvis is unremarkable.  IMPRESSION: Spondylolisis and spondylolisthesis of L5.

The August 2014 VA report reflects the opinion of the clinician that the Veteran's current back disability is due to a post service workman's compensation injury.  The examiner also stated, in pertinent part, as follows:

Veteran's military service was in 1973 to 74, had minor back problems, xrays done were normal.  On separation he stated good health.  He worked in a manual/physical capacity from 1974 to 2001 doing hard physical work which no one with any significant degree of a back problem could do.  In 2001 he caught a heavy bag of cocoa developed back pain, went on Workman's comp and had back surgery.  This was 27 years after service consequently not causally related to service or aggravated by service.

Unfortunately, the VA clinician opinions noted above do not adequately discuss the Veteran's 1984 complaints and, importantly, do not discuss the 1984 diagnosis of spondylolisis and spondylolisthesis of L5 or a December 1980 radiology report which reflects "bilateral spondylolysis of L5 with first degree spondylolisthesis of L5 on S1." 

The Board finds that a supplemental opinion is necessary to discuss whether the Veteran's 1980 and 1984 spondylolisis and spondylolisthesis of L5 would likely have resolved or if they are part of the Veteran's current disability.  The clinician should also discuss the Veteran's normal x-ray findings in service as compared to the 1980 and 1984 x-ray findings, and whether it is as likely as not the 1980 and 1984 diagnoses are causally related to service.  The clinician should discuss the location of the Veteran's complaints of pain as well as the diagnosed areas of disability, and the Veteran's length of pain in service. 


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the physician who examined the Veteran in May 2012 VA, or another physician if he/she is no longer available, and request a supplemental medical opinion in this case.  The physician should consider the entire claims file, to include a.) the July, September, and November 1974 STRs; b.) the December 10, 1980 record which notes a December 5, 1980 date of injury; c.) the diagnosis of spondylolisis and spondylolisthesis of L5 in 1980 and 1984; d.) the July 1990 record which reflects pain for one year mostly on the right side of the low back; e.) the May 1991 record which reflects a reported pulled muscle in the mid thoracic area in 1984 with intermittent pain; f.) the November 1996 diagnosis of costochondritis with muscle spasms; g.) the December 1998 clinical records; h.) the 2000 clinical records to include the April 2000 Permanent and Stationary Report; i.) the January 2001 and July 2001 records which note pain beginning in approximately 1997 or 1998; and j.) the evidence that the Veteran's job includes heavy lifting (e.g. February 2004 record).

The clinician should specifically discuss, if pertinent: a.) the December 1980 and November 1984 records which note a diagnosis of spondylolisis and spondylolisthesis of L5 (The 1984 record was not in the claims file at the time of the 2012 opinion and was not discussed in the 2014 opinion.); b.) whether the Veteran's 1980 and 1984 diagnosis of spondylolisis and spondylolisthesis of L5 would likely have resolved over time or if the disability is part of the Veteran's current disability; c.) whether the 1980 and 1984 diagnoses of spondylolisis and spondylolisthesis is as likely as not causally related to, or aggravated by, active service; d.) the Veteran's normal x-ray findings in service as compared to the 1980 and 1984 x-ray findings; e.) whether the Veteran's length of complaints and nature of complaints in service is indicative of the onset of spondylolisis and first degree spondylolisthesis of L5 noted on x-ray in 1980; and f.) the location of the Veteran's complaints of pain as well as the diagnosed areas of disability. 

The physician should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a current back disability (however diagnosed) causally related to, or aggravated by, active service.  Any opinion should include an adequate rationale based on the pertinent evidence. 

If the physician does not feel that he or she can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

In the physician concludes that an opinion cannot be offered without resorting to speculation, the physician should fully explain the reason why the opinion cannot be offered. 

2.  Following completion of the above, adjudicate the issue on appeal, with consideration of all evidence of record received since issuance of the most recent Supplemental Statement of the Case (SSOC).  If a benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




